Case: 18-30715      Document: 00515063885         Page: 1    Date Filed: 08/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                      No. 18-30715                          FILED
                                                                       August 5, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

              Plaintiff - Appellee

v.

DEMITORIS C. ALEXANDER, also known as Big Tachi, also known as Big
Dog; COLIN Y. KNOX, also known as Niles, also known as Bearwolf,

              Defendants - Appellants




                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:15-CR-83


Before CLEMENT, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Defendants Demitoris Alexander and Colin Knox were convicted of
felony drug offenses.       Alexander appeals two of his convictions and his
sentence, arguing a lack of sufficiency of the evidence.               Knox appeals his
conviction for conspiracy to distribute cocaine in excess of five kilograms
(specifically challenging the amount of cocaine) and his sentence. But the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30715    Document: 00515063885      Page: 2   Date Filed: 08/05/2019



                                  No. 18-30715
record contains overwhelming evidence to support the challenged convictions.
Several of Defendants’ sentencing arguments have either been waived or
forfeited; applying appropriate standards of review, none prevail. We therefore
AFFIRM.
                             I.     Background
      Alexander was a large-scale cocaine dealer in Louisiana with suppliers
in Houston, Texas. For the drug syndicate’s trips to Houston, Alexander placed
vacuum-sealed cash in the load car’s secret compartment. He paid women to
drive back and forth from Houston. The drug suppliers removed cash from the
secret compartment at an agreed upon location and replaced it with cocaine.
Alexander would later rendezvous with the load car to pay the driver. Once
one of Alexander’s associates removed the cocaine, the keys to the load car were
returned to Alexander.     After a close encounter with law enforcement,
Alexander traveled to Houston to get a new load car, rented a storage unit for
the car, and recruited a new driver, Andrea Rumore.
      Rumore was stopped by law enforcement on her second trip to Houston,
and the load car was seized. Law enforcement discovered eighteen kilograms
of cocaine in the secret compartment. Alexander stayed at Rumore’s house
that night to watch her.    He then changed his modus operandi. Houston
suppliers began delivering cocaine to Louisiana, with Alexander paying for the
drugs upon delivery. The first delivery to Alexander had over fifteen kilograms
of cocaine. In the first nine months of 2013, Alexander’s associates sold over
350 kilograms of cocaine that they received from him.
      Kelly Williams was a large-scale cocaine dealer in Baton Rouge,
Louisiana.    Defendant Colin Knox was a member of Williams’s drug
organization—Williams allowed Knox to party with him, and provided Knox
money and drugs. In exchange, Knox served as Williams’s enforcer, using
violence and threats when deemed necessary. For example, Knox went looking
                                       2
    Case: 18-30715     Document: 00515063885      Page: 3   Date Filed: 08/05/2019



                                 No. 18-30715
to kill one of Williams’s customers over a pricing dispute. Knox knew Williams
was a cocaine dealer, knew the quantities of cocaine Williams distributed, and
was occasionally present for drug transactions.
      Count one of the second superseding indictment charged Alexander and
Knox with conspiracy to distribute and to possess with intent to distribute five
kilograms or more of cocaine. Count two charged Alexander with aiding and
abetting the possession of five or more kilograms of cocaine with the intent to
distribute. Counts three and four separately charged Alexander and Knox
with unlawful use of a communications facility, i.e. using a phone to discuss
the sale of cocaine.   Alexander and Knox both proceeded to a jury trial.
Williams, Rumore, Alexander’s cousin, and several of Alexander’s associates
and load-car drivers testified at trial. At the conclusion of the government’s
evidence, both Defendants moved for a judgment of acquittal under Federal
Rule of Criminal Procedure 29. The district court denied both motions. The
jury found both Defendants guilty on all counts, and specifically found that the
conspiracy involved at least five kilograms of cocaine.
      The presentence report (PSR) determined that Alexander was
responsible for 240 kilograms of cocaine, making his base offense level 36. The
PSR also imposed enhancements for possession of a dangerous weapon,
making credible threats to use violence and directing the use of violence,
committing a pattern of criminal conduct engaged in as a livelihood, and being
an organizer and leader of criminal activity that involved five or more
participants. The enhancements made Alexander’s total offense level 46. The
highest guideline level is 43, and the district court imposed a guidelines
sentence of life imprisonment.
      Knox’s PSR determined that he was responsible for 25 kilograms of
cocaine and calculated his total offense level as 38, which included a two-level
enhancement for obstruction of justice under U.S.S.G. § 3C1.1.                The
                                       3
    Case: 18-30715    Document: 00515063885     Page: 4   Date Filed: 08/05/2019



                                 No. 18-30715
obstruction enhancement stemmed from Knox threatening to kill Williams or
anyone else who testified against him. The PSR also determined Knox was a
career offender under U.S.S.G. § 4B1.1 because of prior Louisiana state
convictions for manslaughter and possession with intent to distribute
marijuana. The district court decreased the drug quantity attributable to
Knox, making his total offense level 37. The district court imposed a low-end
guideline sentence of 360 months of imprisonment.
      Alexander and Knox filed timely appeals. We have jurisdiction over the
appeals under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. Defendants make
several arguments for why their convictions should be overturned and why
their sentences were improper. Each argument is addressed below.
                              II.    Discussion
      A. Alexander
      1. The Government Presented Sufficient Evidence for the Drug Count
      Alexander first argues the government did not present sufficient
evidence for the jury to convict him of the substantive drug count. We assess
“whether the record evidence could reasonably support” the jury’s verdict.
Jackson v. Virginia, 443 U.S. 307, 318 (1979).        Although we review the
sufficiency of the evidence de novo, it is “highly deferential to the verdict.”
United States v. Bowen, 818 F.3d 179, 186 (5th Cir. 2016) (per curiam) (quoting
United States v. Beacham, 774 F.3d 267, 272 (5th Cir. 2014)). “We view the
evidence in the light most favorable to the government and give the
government the benefit of all reasonable inferences and credibility choices.”
United States v. Barnes, 803 F.3d 209, 216 (5th Cir. 2015) (quoting United
States v. Williams, 507 F.3d 905, 908 (5th Cir. 2007)).
      To convict a defendant of possession with intent to distribute a controlled
substance in violation of 21 U.S.C. § 841, the government must prove “(1)
knowledge, (2) possession, and (3) intent to distribute the controlled
                                       4
    Case: 18-30715    Document: 00515063885    Page: 5   Date Filed: 08/05/2019



                                No. 18-30715
substance.”   United States v. Mata, 491 F.3d 237, 242 (5th Cir. 2007).
Alexander argues the government did not prove that he ever possessed the
cocaine. But “[p]ossession may be actual or constructive, may be joint among
several defendants, and may be proven by direct or circumstantial evidence.”
United States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008) (per
curiam). Constructive possession is “the knowing exercise of, or the knowing
power or right to exercise dominion and control over the proscribed substance.”
United States v. Molinar-Apodaca, 889 F.2d 1417, 1423 (5th Cir. 1989)
(quotation omitted). Alexander admits that his associates testified that he
purchased the cocaine.     There was also testimony that Alexander called
suppliers in Houston to arrange cocaine purchases, put vacuum sealed cash in
the secret compartment of load cars that the supplier would replace with
cocaine, paid women to drive the load cars, would meet the driver upon arrival
to pay her, and that his associates sold cocaine they received from Alexander.
Thus, the government presented ample evidence for a jury to convict Alexander
on the possession count.
      2. The Government Presented Sufficient Evidence for the Phone Count
      Alexander next argues the government did not present sufficient
evidence for the jury to convict him of the phone count.       We review the
sufficiency of the evidence under the same standard articulated above with
respect to the drug count.    To convict a defendant of unlawful use of a
communications facility in violation of 21 U.S.C. § 843(b), the government must
prove the defendant “(1) knowingly or intentionally (2) used a communications
facility (3) to facilitate the commission of a drug offense.” United States v.
Mankins, 135 F.3d 946, 949 (5th Cir. 1998) (emphasis removed).             The
government admitted three recordings of phone calls made by Alexander to an
associate on July 14, 2013, to discuss the sale of cocaine.     The associate
identified Alexander’s voice on the recordings. In the first call, Alexander
                                      5
     Case: 18-30715       Document: 00515063885        Page: 6   Date Filed: 08/05/2019



                                    No. 18-30715
instructed the associate to sell two kilograms of cocaine to the customer. In
the second call, Alexander confirmed the identity of the customer. In the third
call, Alexander asked whether the customer had been told where to go to
complete the sale. Special agent Mark Lusco, who testified as an expert in
drug trafficker terminology, corroborated the subject of the phone calls. The
government therefore presented ample evidence for a jury to convict Alexander
on the phone count.
          3. Alexander Failed to Adequately Brief Sentencing Issues
          Finally,   Alexander   attempts       to   challenge   the   district   court’s
determination of drug quantity and all four sentence enhancements. But his
arguments are nothing more than conclusory assertions that the district court
erred.      An issue that is not adequately briefed is waived and will not be
considered. See FED. R. APP. P. 28(a)(8)(A). Because Alexander has failed to
abide by the briefing requirements of Rule 28, his sentencing arguments are
waived. See United States v. Reagan, 596 F.3d 251, 254–55 (5th Cir. 2010)
(stating that a failure to explain arguments constitutes waiver for failure to
brief).
          B. Knox
          1. The Government Presented Sufficient Evidence for Drug Quantity
          Knox first argues the government did not provide sufficient evidence for
the jury to find he knew or should have known that the conspiracy involved at
least five kilograms of cocaine. We review a jury’s finding regarding drug
quantity de novo and assess whether the record evidence could reasonably
support the jury’s verdict. See United States v. Daniels, 723 F.3d 562, 570 (5th
Cir. 2013) (employing the Jackson standard of review for a challenge to a jury’s
drug quantity finding).          Knox was an enforcer in Williams’s cocaine
distribution enterprise. At trial, Williams testified that he spoke with Knox
almost daily, that Knox was occasionally present for drug transactions, and
                                            6
    Case: 18-30715       Document: 00515063885   Page: 7   Date Filed: 08/05/2019



                                  No. 18-30715
that Knox was aware of the quantities Williams distributed. This constitutes
sufficient evidence for a jury to find that Knox either knew or should have
known that the conspiracy involved five or more kilograms of cocaine. We
affirm his conviction.
      2. There was No Clear Error for the Obstruction of Justice Enhancement
      Knox next argues the district court erred when it imposed a sentencing
enhancement for obstruction of justice. A district court’s determination that a
defendant obstructed justice is a finding of fact that we review for clear error.
United States v. Zamora-Salazar, 860 F.3d 826, 836 (5th Cir. 2017). The PSR
provided detailed information regarding Knox’s threats to anyone who testified
against him.   Further, as the district court noted, Williams was attacked
shortly after testifying at a pre-trial hearing. There was ample evidence to
justify an obstruction enhancement.
      Because PSRs are presumed reliable, a sentencing court may adopt a
PSR’s findings regarding obstruction of justice absent rebuttal evidence by the
defendant. United States v. Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010).
Because Knox did not provide rebuttal evidence before the district court, it was
“free to adopt the PSR’s findings without further inquiry or explanation.” Id.
      3. Knox Fails to Demonstrate Plain Error as to the Career Offender
         Status Determination
      Finally, Knox argues that the district court erred in determining he is a
career offender under U.S.S.G. § 4B1.1 because the Louisiana crime of
manslaughter is not categorically a crime of violence. We review de novo
whether a prior conviction is a crime of violence. United States v. Hernandez-
Montes, 831 F.3d 284, 289 (5th Cir. 2016). At sentencing, Knox withdrew his
objection to his career offender designation. Arguably, then, he waived his
challenge. See, e.g., United States v. Musquiz, 45 F.3d 927, 932 (5th Cir. 1995)
(withdrawing an objection waives the challenge).
                                        7
    Case: 18-30715     Document: 00515063885     Page: 8   Date Filed: 08/05/2019



                                  No. 18-30715
      The specific objection he now raises was never made so, assuming
arguendo it is not waived, it must be reviewed for plain error. United States v.
Olano, 507 U.S. 725, 733–734 (1993). To demonstrate plain error, Knox must
show there was an error, that the error was plain, and that the error affected
his substantial rights. Id. at 732–34. Plain error is one that is so “clear or
obvious” that it is not “subject to reasonable dispute.” Puckett v. United States,
556 U.S. 129, 135 (2009).
      A felony offense is a crime of violence if it “has as an element the use,
attempted use, or threatened use of physical force against the person of
another” or is one of certain enumerated offenses, including voluntary
manslaughter. See U.S.S.G. § 4B1.2(a). Whether a conviction is a crime of
violence is determined using the “categorical approach”—we look only to the
statutory elements and not to the facts underlying the defendant’s conviction.
See Taylor v. United States, 495 U.S. 575 (1990). The Government concedes
that there is no basis to apply the modified categorical approach here because
the underlying appropriate documents from this manslaughter conviction were
never presented to the district court. The government also states that the
Louisiana manslaughter statute is broader than generic manslaughter.
Compare LA. REV. STAT. ANN. § 14:31(A)(2) (defining “[a] homicide committed
without any intent to cause death or great bodily harm” as manslaughter) with
MODEL PENAL CODE § 210.3 (requiring at least recklessness to qualify as
manslaughter).
      We need not decide whether Knox’s Louisiana manslaughter conviction
qualifies as generic manslaughter because we conclude he fails to show plain
error as to whether it qualifies as a “use of force” crime of violence. The full
parameters of “use of force” in the context of a manslaughter statute such as
this one are unclear. In United States v. Castleman, the Supreme Court stated,
“[i]t is impossible to cause bodily injury without applying force in the common-
                                        8
    Case: 18-30715    Document: 00515063885     Page: 9   Date Filed: 08/05/2019



                                 No. 18-30715
law sense.” 572 U.S. 157, 170 (2014). In United States v. Reyes-Contreras, we
overruled the distinction between direct and indirect force, but we left open the
question of whether the negligent use of force or homicide by omission
qualifies. 910 F.3d 169, 181–83 & n.25, 32 (5th Cir. 2018) (en banc). Given the
unresolved state of the law, it is not “clear” or “obvious” that Louisiana
manslaughter is not a crime of violence. Puckett, 556 U.S. at 135. Therefore,
the district court did not commit plain error in characterizing Knox’s
manslaughter conviction under Louisiana law as a crime of violence. See
Henderson v. United States, 568 U.S. 266, 273 (2013) (noting there is no plain
error when the law is unsettled at the time of appellate review).
      AFFIRMED.




                                       9